Citation Nr: 1424566	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an earlier effective date prior to November 24, 2008 for the grant of service connection for right lumbosacral polyradiculopathy as secondary to service-connected status postoperative herniated disc of the lumbar spine.

2.  Entitlement to an increased rating for service-connected status postoperative herniated disc of the lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to a higher initial rating for service-connected right lumbosacral polyradiculopathy, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Rhode Island.  He had active duty for training from July 1967 to November 1967, and a period of inactive duty training in August 1971 that is considered active service for purposes of this decision.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a June 2009 decision by the RO in Providence, Rhode Island that denied an increase in a 20 percent rating for a service-connected low back disability (then characterized as status post-operative herniated disc).  

This case also comes to the Board on appeal from an April 2011 rating decision that granted service connection and a 40 percent rating for right lumbosacral polyradiculopathy, effective December 1, 2008.  The Veteran appealed for a higher initial rating and for an earlier effective date.  In a January 2012 decision by a Decision Review Officer (DRO), an earlier effective date of November 24, 2008 was assigned.  Both issues remain on appeal.

This case also comes to the Board on appeal from a June 2011 rating decision that denied entitlement to a TDIU rating.

There is another issue that is not before the Board.  In a May 2009 rating decision, the RO granted a temporary total rating for convalescence (see 38 C.F.R. § 4.30) for back surgery, effective October 29, 2008, with a 20 percent rating effective December 1, 2008.  The Veteran filed a notice of disagreement seeking an extension of this temporary rating.  A statement of the case was issued in March 2011.  By a letter dated in April 2011, the Veteran withdrew his appeal as to this issue.  38 C.F.R. § 20.204 (2013).

A personal hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in May 2013.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for depression, a left leg disability, a neck disability a left arm disability and a right knee disability have been raised by the record (see hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to higher ratings for the service-connected lumbar spine disability and right lumbosacral polyradiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for right lumbosacral polyradiculopathy on November 24, 2008.

2.  In the RO's April 2011 decision, service connection was granted for right lumbosacral polyradiculopathy, retroactively effective from December 1, 2008.

3.  In a January 2012 DRO decision, the RO granted an earlier effective date of November 24, 2008 for the award of service connection for right lumbosacral polyradiculopathy, the date of receipt of his original claim for service connection, and the date of a VA examination.

4.  According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than November 24, 2008, for the grant of service connection for right lumbosacral polyradiculopathy.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2013).

2.  Resolving all reasonable doubt in his favor, the criteria are met for a TDIU on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appeal for an earlier effective date for the grant of service connection for right lumbosacral polyradiculopathy, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved, and this has been done.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

With regard to the appeal for a TDIU, the Board finds that the RO has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision as to this issue.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the May 2013 Board hearing. Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2013 hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Earlier Effective Date For Service Connection for Right Lumbosacral Polyradiculopathy 

In an April 2011 rating decision, service connection was granted for right lumbosacral polyradiculopathy as secondary to the service-connected lumbar spine disability, retroactively effective from December 1, 2008.  An earlier effective date of November 24, 2008 was assigned in a January 2012 decision.

The Veteran believes the effective date of his award of service connection for his right lumbosacral polyradiculopathy should be in 1971.  He essentially contends that he has had this disability ever since service.

A review of the file reflects that during a period of inactive duty training on August 13, 1971, the Veteran suffered a back injury in a motor vehicle accident.

A review of the Veteran's original August 1971 VA Form 21-526 (Veteran's Application for Compensation or Pension) reveals that the Veteran filed a claim for service connection for a back disability.  He did not claim service connection for any right leg disability, to include radiculopathy.

In a November 1971 rating decision, service connection was established for acute lumbar strain, effective August 14, 1971.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400  (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Once service connection has been established for a disability, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

As will be discussed below, the Board finds that the first claim seeking service connection for right lumbosacral radiculopathy was received by the RO on November 24, 2008.

Medical evidence of record reflects that a magnetic resonance imaging (MRI) of the lumbar spine was conducted in August 2008 for complaints of right radiculopathy.

Private medical records from Dr. C. dated in August 2008 reflect that the Veteran complained of pain in the right low back and buttocks, and anterior tibial numbness.  He said that about 20 years ago, he had a bout of low back pain and tibia numbness, and was treated for this with significant relief until one year ago, when he developed the same symptoms.  He had no treatment in the past year.  On examination, he was neurologically intact in the lower extremities.  Dr. C. reviewed the MRI results and diagnosed right sciatica, right L4-5 herniated nucleus pulposus, right L5-S1 stenosis, and lumbar spondylosis.  Dr. C. and Dr. P. diagnosed lumbosacral radiculitis.

On examination on October 28, 2008, Dr. L. stated that the Veteran was neurologically nonfocal.  On pre-surgical examination on October 29, 2008, the Veteran complained of low back and leg pain.  A neurological examination was conducted, and he was intact with good strength in all muscle groups of the lower extremities.  A sensory examination was normal to light touch in all dermatomes bilaterally.

Private medical records reflect that on October 29, 2008, the Veteran underwent complete bilateral L4-5 and S1 decompressive laminectomy with bilateral nerve root foraminotomies, and right L4-5 discectomy.

A November 11, 2008 post-operative follow-up examination from Dr. C. reflects that reflexes in the lower extremities were trace but symmetric at the knees and ankles, and he had some mild decreased sensation in his right lateral calf and foot.  Skin, circulation and motor strength were intact.

On November 10, 2008, VA received a letter from the Veteran in which he requested forms for an increase in his benefits due to recent back surgery.

In a letter dated on November 24, 2008, the Veteran said that over the years since his 1971 accident, he had struggled with leg, back and buttock pain.  He reported that since his recent back surgery, he was recovering well but still had numbness that would probably not go away.  He reported that he had started physical therapy on the date of his letter.

On VA spine examination on November 24, 2008, knee and jerk were present on the left, and absent on the right.  There was weakness of the right foot.  The diagnoses were status postoperative herniated intervertebral disc and laminectomy, and definite functional impairment.  A June 2009 private medical record from Dr. C. reflects that the Veteran had chronic numbness and weakness in his right leg.  A January 2011 VA examiner opined that the Veteran's right lumbosacral radiculopathy was most likely caused by or a result of his status postoperative herniated lumbar disc disease.

At his May 2013 Board hearing, the Veteran testified that he did not file a claim for right lumbosacral polyradiculopathy prior to 2008, and also stated that he had right leg symptoms since 1971.

The Board finds that the first claim, formal or informal, seeking service connection for a right leg disability (including right lumbosacral polyradiculopathy) was the Veteran's claim received by the RO on November 24, 2008, several years after his separation from service.

As discussed above, the medical evidence demonstrates that the Veteran complained of radiculopathy and was diagnosed with right sciatica and lumbosacral radiculitis in August 2008.  However, the effective date for the award of service connection for right lumbosacral polyradiculopathy can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  The effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2).

The Veteran's claim for service connection for right lumbosacral polyradiculopathy was not received within one year of his separation from service. Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the claim.  Consequently, the earliest possible effective date he may receive is November 24, 2008, when he filed his original claim for service connection for right lumbosacral polyradiculopathy. 

An effective date prior to November 24, 2008 is not warranted for the grant of service connection for right lumbosacral polyradiculopathy, as that is the date of receipt of the Veteran's initial claim for service connection for this disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities, provided that, if there is one disability, it is rated as at least 60-percent disabling, and, if more than one disability, at least one is rated as at least 40-percent disabling and there is sufficient additional disability to bring the combined rating up to at least 70 percent.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  But even if the ratings for a Veteran's service-connected disabilities fail to meet these criteria under 38 C.F.R. § 4.16(a), his disabilities may be considered under subjective criteria.  And if he is unemployable by reason of his disabilities, a TDIU may be assigned on an alternative extra-schedular basis on the grounds of a showing of unemployability alone.  38 C.F.R. § 4.16(b).  

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel  concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the U. S. Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The Board, itself, however, cannot assign an extra-schedular TDIU in the first instance pursuant to 38 C.F.R. § 4.16(b), although it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation when the issue is either raised by the claimant or reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

During the pendency of this appeal, the Veteran had a temporary total rating from October 29, 2008 until November 30, 2008, and a combined service-connected schedular disability rating of 50 percent from December 1, 2008.  Thus, he does not meet the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.  The Board will consider if a TDIU may be assigned on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

Evidence of record, including the Veteran's testimony, reflects that the Veteran has worked in construction as a carpenter and contractor for most of his life, and stopped working in 2003.

The Veteran has other non-service-connected disabilities that affect his ability to work.  For example, in March 2004, the Veteran was awarded disability benefits by the Social Security Administration (SSA), which found that he became disabled in November 2003 due to a primary diagnosis of cardiac dysrhythmias, and a secondary diagnosis of disorders of the muscle, ligament and fascia.  In statements submitted to the SSA, the Veteran said he had difficulty picking things up ever since his wrist surgery in 2003, that he was also impaired by knee disabilities, and that the blood-thinning medication for his heart disorder put him at risk of heavy bleeding if he got a cut.  He said he could not perform his construction job.

On VA spine examination in June 2009, the VA examiner diagnosed herniated intervertebral disc with onset of new back pain postoperatively, and opined that the Veteran was unable to work at his regular job of carpenter at this point because of pain, and that the activities of daily living were moderately affected.

A June 2009 private medical record from Dr. C. reflects diagnoses of post-laminectomy syndrome with residual leg pain, right sacroiliac joint dysfunction, and lumbar spondylosis and strain.  He opined that the Veteran had chronic residual symptoms related to his underlying diagnosis and recent surgery, and that he had reached maximum medical improvement and had a 100 percent permanent disability in relation to his job as a carpenter.

The Veteran's representative submitted an informal TDIU claim in October 2009, asserting that the Veteran had permanent restrictions due to his service-connected back disability and neurological issues, and he was severely restricted in what he can do.  The representative enclosed a letter from Dr. C., who noted that the Veteran had successful back surgery and was overall improved in his symptoms, but had persistent low back and right leg pain, chronic paresthesia and weakness in the right leg, and therefore his activities remained limited.  He opined that the Veteran was incapable of performing heavy lifting, prolonged standing, sitting, or walking, and incapable of repetitive lifting, stooping, pushing, or pulling, or climbing stairs or ladders.  He opined that the Veteran should alternate standing and sitting as needed.

The Veteran submitted a TDIU application (VA Form 21-8940) in December 2010, and claimed that his service-connected low back disability prevented him from securing or following any substantially gainful occupation.  He reported that he last worked full-time in 2003, and that he was previously self-employed as a carpenter and developer from 1986 to 2003.  He reported that he completed high school, and had no additional education or training.  Other evidence of record, including the Veteran's hearing testimony, indicates that he began working as a carpenter in the family construction business as a child.  

At a December 2010 VA compensation examination of the spine, the examiner opined that the Veteran was unable to do physical [work] but was capable of mild sedentary work at this time.

On VA neurological compensation examination in January 2011, the examiner diagnosed lumbar degenerative disc disease and right lumbosacral polyradiculopathy, and opined that the combined impairment of the Veteran's back and neurological disabilities rendered the patient permanently and totally disabled from physical and sedentary gainful employment because he is unable to sit for adequate periods, and his mobility is impaired significantly such that gainful physical employment is also not possible.

In June 2011, the Director of Compensation and Pension (C&P) Service reviewed the Veteran's claims file but determined a TDIU was not warranted on an extra-schedular basis.  The Director found that the Veteran's service-connected lumbar spine disability and right lumbosacral polyradiculopathy did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, citing 38 C.F.R. § 3.321(b).  The Director found that the Veteran's employment was terminated in 2003 due to a non-service-connected right wrist disability, and that the evidence did not establish that the Veteran is unemployed and unemployable due to his service-connected disabilities, citing 38 C.F.R. § 4.16(b).

In May 2013, the Veteran's representative submitted a vocational assessment report by a vocational consultant, who reviewed the Veteran's claims file and conducted a telephone interview of the Veteran.  He opined that the Veteran's back disability had worsened and he was now unable to engage in any form of gainful employment due to his pain and functional limitations.  He opined that this inability began on October 29, 2008 when he had back surgery, and stated that it is as least as likely as not that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.  He noted the Veteran's other non-service-connected disabilities, but nonetheless found that the Veteran's unemployability was based solely on his service-connected disabilities.

Based on this collective body of evidence that has been discussed, the Board observes that the Veteran has other non-service-connected conditions, such as heart disease and a wrist disability, which may not be considered in support of a TDIU rating, and the heart condition was considered by the SSA as the Veteran's primary disability.  On the other hand, recent medical records also show significant overall disability from the service-connected low back and right leg disabilities.  Certainly non-service-connected conditions do not help the Veteran's potential for employment.  However, there is credible evidence to support the proposition that, even if he did not have the non-service-connected conditions, his service-connected disorders now prevent him from working at a gainful job on a sustained basis.

The Board finds that the weight of the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he is currently unemployed.  And while he has non-service-connected disabilities that adversely affect his employability, the record shows that his service-connected disabilities also play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison, in that they affect his ability to perform this level of work on a consistent basis.  Doctors have confirmed that his low back disability and associated right lower extremity radiculopathy is at least one of the reasons he cannot stand, walk, or even sit in the same position for prolong periods of time, so there necessarily would have to be accommodation for this by any potential employer, which is not a reasonable expectation.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met on an extra-schedular basis under 38 C.F.R. § 4.16(b).


ORDER

An earlier effective date prior to November 24, 2008 for the grant of service connection for right lumbosacral polyradiculopathy is denied.

The claim for a TDIU is granted on an extra-schedular basis under 38 C.F.R. § 4.16(b), subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for higher ratings for the service-connected lumbar spine disability and right lumbosacral polyradiculopathy.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the Board hearing, the Veteran's representative requested that these claims be remanded for another VA examination to determine the current level of severity of these disabilities, and asserted that the most recent VA examination was inadequate.

The most recent VA examinations of these disabilities were conducted in December 2010 and January 2011 (more than three years ago).  The Board finds that this case must be remanded for VA examination of the spine and a neurological examination to determine the current level of severity of the lumbar spine disability and right lumbosacral polyradiculopathy.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

The Board notes that the RO has granted a separate rating for right lumbosacral polyradiculopathy as due to the service-connected lumbar spine disability, pursuant to Note (1), which follows the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id.  On remand, the VA neurological examiner should be asked to identify any associated objective neurologic abnormalities due to the service-connected lumbar spine disability.

Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his lumbar spine disability and right lumbosacral polyradiculopathy since January 2011.  After securing any necessary release, the RO should request any relevant records identified. 

2.  Schedule a VA compensation examination to determine the current level of severity of the service-connected right lumbosacral polyradiculopathy.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner is asked to review the report of the prior January 2011 VA examination.  All necessary tests should be conducted.

(a) On examination, the examiner must specifically identify any associated objective neurologic abnormalities due to the lumbar spine disability, and to identify any nerve that is producing neuropathy of the right lower extremity.

(b) The examiner should indicate whether there is complete or incomplete paralysis, neuritis, or neuralgia, and the degree of same, if found.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Schedule a VA compensation examination to determine the current level of severity of the service-connected lumbar spine disability.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  All necessary tests should be conducted.

(a) The examiner should measure the range of motion of the Veteran's lumbar spine, and indicate whether and to what extent pain affects the range of motion, including during "flare ups" or prolonged, repeated use.  The examiner should specify at what point in the Veteran's range of motion his pain sets in.

(b) The examiner should indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome (IVDS), meaning he has been prescribed bed rest by a physician in combination with treatment by a physician (see 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1)).  If it is determined he has experienced incapacitating episodes, then their frequency and duration during the past 12 months also should be indicated.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  After the development requested above has been completed to the extent possible as well as any other indicated development, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


